Mr. Presiding Justice Smith delivered the opinion of the court. The plaintiff, here the defendant in error, brought suit against the defendant, here the plaintiff in error, in the Municipal Court of Chicago to recover for services rendered to the defendant by the plaintiff. The case was submitted to the court without a jury. The court found the issues for the plaintiff and assessed his damages at $339.29', and entering judgment on the finding, the defendant sued out this writ of error. The plaintiff was an architect and testified that the defendant employed him to draw plans and specifications and prepare estimates for the building of a theatre the defendant considered constructing on a certain lot owned by the defendant, and shown plaintiff; and the defendant told him “that he did not want to go ahead with the building before he knew what it would cost him;” that he accordingly prepared certain plans and specifications and the estimated cost of such building was $14,643.00. For this service he claimed compensation on the basis of 3 per cent, of the said estimated cost. The defendant admitted an employment of the plaintiff to make preliminary drawings and furnish an estimate of the cost of a building constructed accordingly. The estimate being too high, he declined to proceed with the building. The parties had been friends for many years, but not being able to-agree upon,the amount to be paid for said services, the plaintiff brought suit to recover therefor. On the trial the defendant contended that the plans were incomplete and defective. On the defendant’s testimony that the plans were only preliminary and for the purpose of obtaining an estimate of the cost of building a theatre on said lot, and all of the evidence on both sides clearly establishing that such was the contract, the testimony tending to establish said defense must be here held irrelevant. The further contention that the defendant was not liable under the evidence for the amount fixed by the court, we think is correct. An expert witness called by the plaintiff to prove the value of his said services, testified on cross-examination in substance that for furnishing preliminary plans and information on the cost of the building, the “generally accepted price” was one per cent, of the estimated cost. The testimony for the defendant was that the reasonable and customary price for such services was one per cent, of the estimated cost. The case was tried by the court without a jury; the contract being established, the work required thereunder having been performed, and the reasonable and customary charges therefor appearing fixed, we think the court should have entered judgment therefor. Accordingly the judgment is reversed and a judgment here entered for the plaintiff against the defendant for $146.43, being one per cent, of the estimated cost. Reversed and judgment here.